Citation Nr: 1310746	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  08-17 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an October 1969 RO decision that reduced the level of special monthly compensation (SMC) under the provisions of 38 U.S.C. § 314 from the "l" rate to the "k" rate.  

2.  Entitlement to an increase in a 70 percent rating for enucleation of the left eye, light perception by the right eye.  

3.  Entitlement to a higher level of SMC based on anatomical loss of the left eye and loss of vision in the right eye under the provisions of 38 U.S.C.A. § 1114(l).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007, February 2008, and February 2009 RO rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The January 2007 RO decision denied a claim that there was CUE in an October 1969 RO decision that reduced the level of SMC under the provisions of 38 U.S.C. § 314 from the "l" rate to the "k" rate.  The February 2008 RO decision denied an increase in a 70 percent rating for enucleation of the left eye, light perception by the right eye.  The February 2009 decision, in pertinent part, denied the Veteran's claim for entitlement to SMC based on anatomical loss of the left eye and loss of vision in the right eye under the provisions of 38 U.S.C.A. § 1114(l).  By this decision, the RO also continued the denial of an increase in a 70 percent rating for enucleation of the left eye, light perception by the right eye.  

In October 2010, the Veteran testified at a personal hearing at the RO.

Additional evidence was associated with the claims file subsequent to the RO's final consideration of the claims in a January 2011 statement of the case.  Because the evidence is not pertinent to the CUE issue and does not have a bearing on that part of the appeal, a remand to the RO for a supplemental statement of the case is not required for that issue.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2012).

The issues of entitlement to an increase in a 70 percent rating for enucleation of the left eye, light perception by the right eye, and entitlement to a higher level of SMC based on anatomical loss of the left eye and loss of vision in the right eye under the provisions of 38 U.S.C.A. § 1114(l), are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1968 rating decision, the RO granted SMC under the provisions of 38 U.S.C. 314(l) (West 1964) based on blindness in both eyes with 5/200 visual acuity or less, effective October 1, 1967.  

2.  In an October 1969 rating decision, the RO reduced the level of SMC under the provisions of 38 U.S.C 314 from the "l" rate to the "k" rate, based on the anatomical loss of one eye, effective January 1, 1970.  

3.  The October 1969 RO rating decision was supported by the evidence then of record and was not undebatably erroneous; the record does not show that the correct facts, as they were known in October 1969, were not before the RO in October 1969, or that incorrect laws or regulations were applied or that correct laws or regulations were not applied.  


CONCLUSION OF LAW

There was no CUE in an October 1969 RO decision that reduced the level of SMC under the provisions of 38 U.S.C § 314 from the "l" rate to the "k" rate.  38 U.S.C.A § 5109, 7105 (West 2002); 38 C.F.R. § 3.105 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).

An RO decision that has become final generally may not be reversed or amended in the absence of CUE.  38 U.S.C.A. §§ 5108, 5109A (West 2002); 38 C.F.R. § 3.105(a) (2012).  Where CUE is found in a prior rating decision, the prior decision will be reversed or revised.  For the purpose of authorizing benefits, the rating or other adjudicative decisions which constitutes a reversal or revision of the prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 C.F.R. § 3.105(a).

There is a three-prong test for determining whether a prior determination involves CUE:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 40 (1993).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).  

A valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how the RO evaluated the facts is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A decision regarding CUE must be made on the basis of the law and evidence at the time of the decision at issue.  Porter v. Brown, 5 Vet. App. 233 (1993).  

At the time of the October 1969 decision that reduced the level of SMC under the provisions of 38 U.S.C. § 314, the law provided that:  a claimant will be notified of any decision authorizing the pay of benefit or disallowance of a claim.  The notice will include the reason for the decision, the claimant's right to initiate an appeal by filing a notice of disagreement and the time limits within which such notice may be filed.  38 C.F.R. § 3.103 (1969).

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be undertaken.  The reduction will be made effective the last day of the month in which a 60-day period of notice to the payee expires.  The veteran will be notified at his latest address of record of the action taken and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence.  38 C.F.R. § 3.105(e) (1969).  

In order for a reduction in rating to be warranted, the examination forming the basis of the reduction must be full and complete, and at least as full and complete as the examination upon which the rating was originally based.  Additionally, there must be evidence of a material improvement in the disability, and it must be reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (1969).  However, this applied to ratings that had been in effect for five years or more.

The rates of special monthly compensation stated in this section are those provided under 83 U.S.C. § 314 (West 1964) based on wartime service.  38 C.F.R § 3.350 (1969).  

The terms loss of use or blindness of one eye is defined by 38 C.F.R. § 3.350(a)(4) as having only light perception, and will be held to exist when there is inability to recognize test letters at 1 foot and when further examination of the eye reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at 3 feet.  Lesser extents of vision, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet is considered of negligible utility.  

Pursuant to 38 C.F.R. § 3.350(b)(2), 5/200 visual acuity or less, bilaterally, qualifies for entitlement under 38 U.S.C. § 314.  However, evaluation of 5/200 based on acuity in excess of that degree, but less than 10/200 (§ 4.83 of this chapter), does not qualify.  Concentric contraction of the field of vision beyond 5 degrees in both eyes is equivalent of 5/200 visual acuity.  

As set forth under 38 U.S.C. § 314(k), special monthly compensation is warranted if the Veteran, as the result of service-connected disability, has suffered the anatomical loss of loss of use of one or more creative organs, or one foot, or one hand, or both buttocks, or blindness of one eye, having only light perception, or has suffered complete organic aphonia with constant inability to communicate by speech.  

38 U.S.C. § 314(l), provides that special monthly compensation is warranted if the Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden, or so helpless as to be in the need of regular aid and attendance.  

The Veteran contends that there was CUE in an October 1069 RO decision that reduced the level of SMC under the provisions of 38 C.F.R. § 314 from the "l" rate to the "k" rate.  The Veteran maintains that he should have continued to receive SMC at the "l" rate essentially because he has anatomical loss of the left eye and loss of vision in the right eye.  

As noted above, the Veteran had active service from May 1966 to July 1967.  He received various decorations evidencing combat including the Combat Infantryman Badge and the Purple Heart Medal.

The Veteran's service treatment records indicate that he suffered multiple injuries, including left and right eye injuries, as a result of a booby trap explosion in April 1967.  He was treated on numerous occasions throughout the remainder of his period of service for his injuries.  For example, a May 1967 hospital narrative summary indicates that the Veteran was entirely in good health, without a history of eye disease.  It was noted that in April 1967, the Veteran was struck with booby trap fragments in several areas of his body producing a penetrating injury of the left eye which necessitated enucleation; corneal and conjunctival foreign bodies in the right eye, without penetration; vitreous hemorrhage of the right eye which later recurred; multiple foreign bodies in the right and left lower chest wall, and a cortical fracture of the left radius.  The diagnoses were absence, acquired, surgical, with enucleation of the left eye, performed in treatment of a penetrating injury sustained in the Iron Triangle, Republic of Vietnam in April 1967 when the Veteran was hit by enemy booby trap shrapnel, and blindness of the right eye, secondary to intravitreal hemorrhage due to injuries incurred in April 1967.  The examiner reported that the Veteran's left eye vision was absent and that his right eye vision involved light perception only.  Additional diagnoses were fragment wounds of the face, neck, arms, and thorax, healed, and a cortical fracture of the left radius, healing.  The examiner reported that all the above injuries were incurred in the line of duty.  

A May 1967 medical board examination report notes that the Veteran had many superficial healed fragment wounds of the face, neck, arms, and thorax; that he had scarred ear drums, bilaterally; that he had an absent left eye; and that he had an intravitreal hemorrhage in the right eye.  Tenderness of the distal radius was also noted.  The listed diagnoses were absence, acquired, surgical, with enucleation of the left eye, performed in treatment of a penetrating injury sustained in the Iron Triangle, Republic of Vietnam in April 1967 when the Veteran was hit by enemy booby trap shrapnel, and blindness of the right eye, secondary to intravitreal hemorrhage due to injuries incurred in April 1967.  There was a notation that the Veteran's left eye vision was absent and that his right eye vision involved light perception only.  Additional diagnoses were fragment wounds of the face, neck, arms, and thorax, healed, and a cortical fracture of the left radius, healing.  

A June 1967 medical board proceedings report relates diagnoses of absence, acquired, surgical, with enucleation of the left eye, performed in treatment of a penetrating injury sustained in the Iron Triangle, Republic of Vietnam in April 1967 when the Veteran was hit by enemy booby trap shrapnel; blindness of the right eye, secondary to intravitreal hemorrhage, with left eye vision absent and right eye vision that involved light perception only; fragment wounds of the face, neck, arms, and thorax, healed, and a cortical fracture of the left radius, healing.  

A July 1967 physical evaluation proceedings report reflects that the Veteran had anatomical loss of one eye, with the right eye having only light perception.  As to severity, it was noted that one eye was absent and the other eye had vision of 5/200.  The Veteran was recommended for permanent retirement.  

In October 1967, the RO received the Veteran's claims of service connection for right and left eye disorders.  Later that month, the RO, in pertinent part, granted service connection and a 100 percent rating for defective vision, enucleation of the left eye, light perception by the right eye, effective October 1, 1967.  The October 1967 RO decision indicates that entitlement to SMC for fragment wounds was pending a VA examination.  

A January 1968 VA surgical examination report notes that the Veteran was evaluated for shell fragment wounds to the face, neck, arms, and thorax, as well as for a fracture of the left distal radius.  As to examination of the Veteran's eyes, examiner reported that there was loss of the Veteran's left eye secondary to a fragment wound.  The examiner stated that there were two tiny corneal foreign bodies scars in the right eye.  The examiner indicated that there were several large partially absorbed vitreous clots, as well as an illegible wound behind the lens of the right eye.  It was noted that the Veteran's left eye was surgically absent, with a clean socket.  An illegible entry appeared to indicate that the Veteran had a prosthesis.  The examiner indicated that the Veteran had 20/400 vision in the right eye, as well as, apparently, 20/300 vision.  The diagnoses were surgical anophthalmos of the left eye; several tiny conjunctival foreign bodies seen with slit lens in the right eye; many tiny corneal scars of no optical significance; traumatic vitreous hemorrhage, old; and retinitis proliferans.  

In April 1968, the RO, in pertinent part, continued the 100 percent rating for the Veteran's service-connected defective vision, enucleation of the left eye, light perception in the right eye.  The RO also granted SMC under the provisions of 38 U.S.C. § 314(l) based on blindness in both eyes, with 5/200 visual acuity or less, effective October 1, 1967.  

An April 1969 VA eye examination report indicates that the Veteran had 20/200 vision in his right eye and that his left eye is absent.  As to the Veteran's right eye, the examiner reported that extraocular muscles were normal.  The examiner stated that fast-twitch and external evaluation were also normal.  It was further noted that the Veteran's right pupil was normal.  The examiner reported that there were lens opacities and corneal opacities in the right eye and that there were two thick fibrous bands extending from the disk into the retina, peripherally, at 1:30 and 2:30.  The examiner stated that the Veteran's left eye was absent.  The diagnoses were retinitis proliferans; cataract, right eye; blindness in the right eye due to retinitis proliferans and a cataract; corneal opacities in the right eye; and absence of the left eye, acquired.  

In October 1969, the RO, in pertinent part, reduced the rating for the Veteran's service-connected enucleation of the left eye, light perception of the right eye, from 100 percent to 70 percent, effective April 24, 1969.  By this decision, the RO continued SMC under the provisions of 38 U.S.C. § 314(l) based on blindness in both eyes, with 5/200 visual acuity or less, from October 1, 1967 to December 31, 1967, and reduced the Veteran's SMC to under the provisions of 38 U.S.C. § 314(k) based on anatomical loss of one eye, effective January 1, 1970.  

The Veteran has continued to receive SMC under the provisions of 38 U.S.C. § 314(k) (now 38 U.S.C.A § 1114(k)) to the present.  

The file shows that the October 1969 RO decision reduced the level of SMC under the provisions of 38 C.F.R. § 314 from the "l" rate to the "k" rate, effective January 1, 1970.  The Veteran did not appeal the decision and it is considered final unless it was based on CUE.  38 U.S.C.A. § 7105.  He is solely claiming CUE as to the RO's October 1969 decision regarding his SMC.  

The Board notes that there is no evidence, and the Veteran has not alleged, that the RO did not procedurally comply with the provisions of 38 C.F.R. § 3.105 (1969).  The reduction in the Veteran's SMC from under the provisions of 38 C.F.R. § 314 from the "l" rate to the "k" rate was effectuated, following an examination, on the last day of the month in which a 60-day period of notice to the Veteran expired.  In this case, the reduction was effectuated on January 1, 1970.  

The Veteran argues, essentially, that there was CUE in the October 1969 decision because the RO should have continued to receive SMC at the "l" rate because he has anatomical loss of the left eye and loss of vision in the right eye.  

After a review of the evidence, however, the Board finds that the October 1969 RO decision was adequately supported by the evidence then of record and was not undebatably erroneous.  The record does not demonstrate that the correct facts, as they were known in October 1969, were not before the RO in October 1969, or that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.  The April 1969 VA eye examination report specifically indicates that the Veteran had 20/200 vision in his right eye.  Therefore, based on the evidence of record in October 1969, the RO reduced SMC under the provisions of 38 U.S.C. § 314(l) based on blindness in both eyes, with 5/200 visual acuity or less, to SMC to under the provisions of 38 U.S.C. § 314(k) based on anatomical loss of one eye.  The evidence of record, at that time, showed that the Veteran no longer had visual acuity of 5/200 in his right eye.  See 38 U.S.C § 314(k) (West 1964); 38 C.F.R. § 3.350 (1969).  

Moreover, at the time of the October 1969 decision, the RO was not precluded from relying upon its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board cannot substitute its own medical judgment for that of medical professionals).  A medical member of the RO participated in the October 1969 RO decision and was a signatory to the determination.  His signature reflects his agreement with the finding that the Veteran's right eye vision was no longer 5/200 and had improved to 20/200, pursuant to the April 1969 VA eye examination.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the Board's position was substantially justified in a pre-Colvin decision in relying on its own medical judgment).  Further, the record included no other medical evidence in favor of SMC under the provisions of 38 U.S.C. § 314(l) subsequent to December 31, 1969.  As the October 1969 RO decision was ascribed to by the medical member of the panel, it cannot be said that all pertinent evidence of record supported the Veteran's position.  The evidence of 20/200 vision, pursuant to the April 1969 VA eye examination, was supported by the medical member of the panel and the RO apparently relied on his medical judgment in deciding the claim.

The Board finds that there was no evidence of record at the time of the October 1969 RO decision that otherwise clearly and unmistakably shows that the Veteran's right eye vision was 5/200 subsequent to the April 1969 VA eye examination which shows right eye vision of 20/200.  The Veteran essentially disagrees with how the facts were weighed or evaluated and such disagreement does not constitute CUE.  See Crippen, 9 Vet. App. at 412.

In summary, the Veteran has not identified any specific finding or conclusion in the October 1969 RO decision that was undebatably erroneous.  The record does not reveal any kind of error of fact or law in the October 1969 RO rating decision that, when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  

Thus, the Board finds no CUE in the October 1969 RO decision that reduced the level of SMC under the provisions of 38 U.S.C. § 314 from the "l" rate to the "k" rate.  38 C.F.R. § 3.105(a).  Therefore, the appeal of this issue must be denied.


ORDER

The claim of CUE in an October 1969 RO decision that reduced the level of SMC under the provisions of 38 U.S.C. § 314 from the "l" rate to the "k" rate, is denied.  


REMAND

The remaining issues on appeal are entitlement to an increase in a 70 percent rating for enucleation of the left eye, light perception by the right eye, and entitlement to a higher level of SMC based on anatomical loss of the left eye and loss of vision in the right eye under the provisions of 38 U.S.C.A. § 1114(l).  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

The most recent VA eye examination evaluating the Veteran's service-connected enucleation of the left eye, light perception by the right eye, was performed in December 2010.  The diagnoses were refractive error right eye (astigmatism, presbyopia) worsening central visual acuity since last January 2009 VA eye examination (20/40); left eye prosthesis in place (loss of eye); right eye pseudophakia; right eye glaucoma, open angle, uncontrolled; no diabetic retinopathy observed, and legal blindness due to loss of the left eye and right eye central visual field less than 20 degrees.  The examiner reported that the loss of vision of the Veteran's right eye was caused by or the result of glaucoma, open angle.  

Since that time, the record reflects that the Veteran has received treatment for his eye problems on numerous occasions.  For example, a January 2011 VA treatment entry relates diagnoses of glaucoma, right eye; anophthalmos left eye; legal blindness; and mild macular degeneration of the right eye.

A subsequent September 2011 VA treatment entry relates diagnoses of open glaucoma, right eye, advancing, controlled, borderline (barely); generic cosopt intolerance; eye treatment compliance issues; anophthalmos left eye, acquired; refractive error, right eye, shift; legal blindness; mild macular degeneration, right eye; no diabetic retinopathy; and right eye vitreous hemorrhage, late.  

The Board observes that the evidence above raises a question as to the current severity of his service-connected enucleation of the left eye, light perception by the right eye.  As such, the Board finds that a remand is necessary to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his eye disorders.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Additionally, the Board notes that, in this case, the Veteran's claim for an increased rating for his service-connected enucleation of the left eye, light perception by the right eye, is inextricably intertwined with his claim for a higher level of SMC based on anatomical loss of the left eye and loss of vision in the right eye under the provisions of 38 U.S.C.A. § 1114(l).  Thus, a decision by the Board on the Veteran's claim for a higher level of SMC based on anatomical loss of the left eye and loss of vision in the right eye under the provisions of 38 U.S.C.A. § 1114(l), at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

Accordingly, these issues are REMANDED for the following actions:  

1.  Obtain the Veteran's more recent treatment records (since October 2011) from the VA Medical Center in San Juan, Puerto Rico, and associate the records with the claims folder.

2.  Thereafter, schedule the Veteran for a VA eye examination to determine the current severity of his service-connected enucleation of the left eye, light perception by the right eye.  The claims folder should be provided to and reviewed by the examiner in conjunction with the examination.  All signs and symptoms of the service-connected enucleation of the left eye, light perception by the right eye should be reported in detail.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide them an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


